Citation Nr: 1024282	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-02 942	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30% for a 
post-traumatic stress disorder (PTSD) prior to December 2009.

2.  Entitlement to a rating in excess of 70% for PTSD since 
December 2009.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 
1968.  He served in Vietnam and received the Purple Heart and 
the Combat Infantryman Badge, among other awards.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 2006 rating action that granted 
service connection for PTSD and assigned an initial 30% 
rating from December 2005.  Because the appeal includes a 
request for a higher rating assigned following the initial 
grant of service connection, the Board has characterized it 
in light of the distinction noted by the U.S. Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

In May 2009, the Veteran and a friend testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

By decision of November 2009, the Board remanded the higher 
rating claim on appeal to the RO for further development of 
the evidence and for due process development.

By rating action of December 2009, the RO assigned an initial 
30% rating for PTSD from November 2004.

By rating action of January 2010, the RO assigned a 70% 
rating for PTSD from December 2009.  The matters of an 
initial rating in excess of 30% prior to December 2009, and a 
rating in excess of 70% since December 2009 remain for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claims on appeal has not been 
accomplished.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a request for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R) is not a separate claim for benefits, but 
rather is best understood as involving an attempt to obtain 
an appropriate rating for disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to a T/R is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Consequently, when entitlement to a T/R is 
raised during the adjudicatory process of the underlying 
disability or during the administrative appeal of the initial 
rating assigned for that disability, it is part of the claim 
for benefits for the underlying disability.  Both entitlement 
to a T/R and its effective date are necessarily part of the 
consideration of the appropriate initial disability rating 
for the underlying condition. 

Appellate review of the evidence shows that April 2007 VA 
mental health outpatient records indicate that the Veteran 
had depression and anxiety, and had lost his job; the 
diagnoses were dysthymia and PTSD.  At the December 2007 
Board hearing, the Veteran testified that he last worked in 
January 2007 due to his PTSD symptoms.  On December 2009 VA 
psychiatric examination to determine the degree of severity 
of the veteran's PTSD, the physician opined that the Veteran 
was unable to work with others or supervisors solely as a 
result of his PTSD, which adversely affected his ability to 
work due to symptoms of increasing anxiety, depression, poor 
concentration, and inability to follow simple commands.      

However, the T/R issue has not been adjudicated by the RO.  
As this issue is inextricably intertwined with the higher 
rating claims pending on appeal, the Board finds that the RO 
must adjudicate the T/R issue in the first instance prior to 
a Board decision on the higher rating issues, and this case 
must thus be remanded to the RO to accomplish this action.  

On remand, the RO should also obtain copies of all records of 
outstanding mental health treatment and evaluation of the 
Veteran at the Rockford, Illinois VA outpatient clinic 
(VAOPC) from 2009 up to the present time.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration thereof, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  As noted above, under 38 C.F.R. § 3.159(b) 
efforts to obtain Federal records should continue until 
either the records are received or notification is provided 
that further efforts to obtain such records would be futile.  
See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the 
Rockford, Illinois VAOPC copies of all 
records of mental health treatment and 
evaluation of the Veteran from 2009 up to 
the present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

2.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the inextricably-
intertwined claim for a T/R in the first 
instance, as well as readjudicate the 
claims for higher ratings on appeal in 
light of all pertinent evidence and legal 
authority.
         
5.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

